DAUKSCH, Judge.
This is an appeal from a summary denial of a motion to vacate judgment and sentence filed under Florida Rules of Criminal Procedure 3.850. The trial court held the motion and the files and records in the case conclusively show the prisoner/petitioner is entitled to no relief and thus denied an evidentiary hearing. We have reviewed the record before us and have determined there is sufficient question raised as to whether the petitioner intelligently and voluntarily entered his plea of guilty with full knowledge of the consequences of the plea and with complete understanding of the nature and consequences of the plea of guilty.
The summary order denying the motion to vacate is reversed and this cause remanded for hearing on the petition. Boykin v. Alabama, 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274 (1969).
REVERSED and REMANDED.
DOWNEY, C. J., and CROSS, J., concur.